DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 have been amended.
Claims 1-21 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 9-10, filed 28 January 2021, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
Applicant submits that the claims of the current application are directed to patent eligible subject matter because of the technological improvement of acquiring real-time information from an independent source (Applicant’s Remarks: Pages 9-10).
Examiner respectfully disagrees, as the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technology or technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims recite a system and method for calculating a fee for an underutilized shipping allotment, which is an abstract idea because it consists of fundamental economic practices, such as mitigating risk of loss from underutilized space in a shipping vehicle and, therefore, is a certain method of organizing human activity. Further, the “calculating” steps are also considered to be mathematical concepts and/or mental processes because they consist of performing mathematical calculations, specifically mathematical calculations that may be performed by a human mind. Here, the claimed 

35 U.S.C. § 102
Applicant’s remarks, see Page(s) 10-11, filed 28 January 2021, with respect to the 35 U.S.C. § 102 rejections, have been fully considered, but are not persuasive.
Applicant submits that, in light of the claim amendments, the cited prior art no longer teaches the claim limitations (Applicant’s Remarks: Pages 10-11).
Examiner respectfully disagrees, as the amended claim limitations are taught by the cited prior art. Specifically, Jancik: ¶34 & ¶74 disclose an air carrier that real-time allotment data is received from, which amounts to receiving real-time allotment information from a data center independent from the service provider. The specification of the present application at paragraph [0044] explains that “the method may automatically reaches out to a data center independent form the service provider to acquire real-time allotment data. In another embodiment, this independent data center may be a data center operated by an airline that the service provider uses to ship the goods”. Further, as used here “data center” is a broad term that is not further defined in the specification, and so receiving data from a source requires the existence of a generic data center that the data must be received from. Therefore receiving data from an airline on the real-time allotment availability is within the broadest reasonable interpretation of collecting real-time allotment information from a data center independent from the service provider.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  “generating a new price before the items to be shipped are received…” should be “generating a new price before items to be shipped are received…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 8, and 15 recite(s) a system and series of steps for calculating a fee for an underutilized shipping allotment, which under broadest reasonable interpretation, is analogous to fundamental economic practices, such as, mitigating risk of loss from underutilized space in a shipping vehicle. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘collecting…allotment contract information’ and ‘collecting…real-time allotment information’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
Additionally, the “calculating” steps of the claimed method are considered to be mathematical concepts because they consist of performing mathematical calculations using mathematical formulas and equations.
The limitation(s) of, ‘calculating…an allotment total due amount’, ‘calculating…an active allotment due amount’, and ‘calculating…an underutilized allotment fee’, as drafted, recite a process that, under broadest reasonable interpretation, is/are mathematical concepts. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a processor’, ‘a computer program product’, ‘a non-transitory computer-readable medium’, and ‘a memory’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-7, 9-14, and 16-21 further recite(s) the system and series of steps for calculating a fee for an underutilized shipping allotment, which under broadest reasonable interpretation, is analogous to fundamental economic practices, such as, mitigating risk of loss from underutilized space in a shipping vehicle. These concepts are grouped as certain methods of organizing human activity. Additionally, the “calculating” steps of the claimed method are considered to be mathematical concepts because they consist of performing mathematical calculations using mathematical formulas and equations. Accordingly, the claim(s) recite(s) an abstract idea.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-21 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jancik (U.S. Pre-Grant Pub. No. 20160140484).
In regards to claim 1, Jancik teaches:
A method of generating a new price before items to be shipped are received by a service provider but after they are loaded for delivery to the service provider (Jancik: ¶34 describing continuously calculating the weight of the allotment being shipped until the flight departs), comprising:
 collecting, by a processor of the service provider, allotment contract information (Jancik: ¶33 & Fig. 2 steps 202-204 describing the logistics management system (LMS) receiving a request to edit an allotment contract and determining if it is a soft block or hard block allotment contract; Jancik: ¶28-29 describing the LMS retrieving a contract; Jancik: ¶76-77 describing the computing system carrying out the method, which includes processors);
calculating, by the processor, an allotment total due amount using the allotment contract information (Jancik: ¶34 describing the system charging customers for under-tendering, and that calculation being in part on the total allotment due; Jancik: ¶45 describing that a contract has a rate and an associated quote based on that rate, which may be based on weight and dimensions; Jancik: ¶30 describing a contract rate being multiplied by weight to achieve a total due, and totals due for all contracts are based on the rate multiplied by a weight; Jancik: ¶36 & Fig. 4 describing a display for classifying allotment information including at section 410);
collecting, by the processor, real-time allotment information from a data center independent from the service provider (Jancik: ¶34 describing that the allotment weight charges are continuously calculated until flight departure; Jancik: ¶74 describing that real-time allotment availability is received from the air carrier);
calculating, by the processor, an active allotment due amount using the real-time allotment information (Jancik: ¶34 describing that after the flight departs the system calculates the weight charges of all bookings against the allotment); and
calculating, by the processor, an underutilized allotment fee using the allotment total due amount and the active allotment due amount (Jancik: ¶34 describing that a customer may be charged a fee for under-tendering the allotment, which is calculated differently depending on there being a hard block or soft block contract).

	The air carrier that real-time allotment data is received from (Jancik: ¶74) amounts to receiving real-time allotment information from a data center independent from the service provider. The specification of the present application at paragraph [0044] explains that “the method may automatically reaches out to a data center independent form the service provider to acquire real-time allotment data. In another embodiment, this independent data center may be a data center operated by an airline that the service provider uses to ship the goods”. Further, as used here “data center” is a broad term that is not further defined in the specification, and so receiving data from a source requires the existence of a generic data center that the data must be received from. Therefore receiving data from an airline on the real-time allotment availability is within the broadest reasonable interpretation of collecting real-time allotment information from a data center independent from the service provider.

In regards to claim 2, Jancik teaches the method of claim 1. Jancik further teaches:
wherein the step of collecting, by a processor, allotment contract information further includes determining, by the processor, whether an allotment contract is a hard block (HB) contract or a soft block (SB) contract (Jancik: ¶33 & Fig. 2 steps 202-204 describing receiving a request to edit an allotment contract and determining if it is a soft block or hard block allotment contract); and
determining, by the processor, a weight commitment of the allotment contract (Jancik: ¶34 describing utilizing the total allotment due, meaning the weight must be known for that calculation; Jancik: ¶36 & Fig. 4 describing a display that may include allotment details such as weight and volume).



In regards to claim 3, Jancik teaches the method of claim 2. Jancik further teaches:
wherein the step of calculating, by the processor, an underutilized allotment fee using the allotment total due amount and the active allotment due amount (Jancik: ¶34 & ¶36) further includes using the following equations:
underutilized allotment fee = allotment total due amount - active allotment due amount, if the allotment contract is an HB contract (Jancik: ¶34 describing charging a customer a fee for under-tendering an allotment, which if a HB contract is calculated by the under tendered amount, which amounts to (the amount if the allotment was fully utilized - the actual active allotment amount); Jancik: ¶23 describing that for a hard block classification the customer will pay the entire price of the contract, including unused or cancelled allotment); and
underutilized allotment fee = (allotment total due amount – active allotment due  amount) x underutilized allotment percentage rate, if the allotment contract is an SB contract (Jancik: ¶34 describing charging a customer a fee for under-tendering an allotment, which if a SB contract is calculated by a percentage of the under-tendered amount, which amounts to a percentage x (the amount if the allotment was fully utilized - the actual active allotment amount); Jancik: ¶24 describing that for a soft block classification but a shipper will only pay for a portion of unused or cancelled allotment). 

In regards to claim 4, Jancik teaches the method of claim 1. Jancik further teaches herein the step of calculating, by the processor, an allotment total due amount using the allotment contract information further includes using the following equation: allotment total due amount = weight commitment x contract rate for each unit weight (Jancik: ¶34 describing the system charging customers for under-tendering, and that calculation being in part on the total allotment due; Jancik: ¶45  describing that a contract has a rate and an associated quote based on that rate, which may be based on weight and dimensions; Jancik: ¶30 describing a contract rate being multiplied by weight to achieve a total due, and totals due for all contracts are based on the rate multiplied by a weight; Jancik: ¶36 & Fig. 4 describing a display for classifying allotment information including at section 410). 

In regards to claim 5, Jancik teaches the method of claim 1. Jancik further teaches wherein the step of collecting, by the processor, active allotment information further includes, gathering, at the processor, an actual weight used in an active allotment (Jancik: ¶34 describing that the allotment weight charges are continuously calculated until flight departure, meaning the actual weight of the allotment is actively gathered). 

In regards to claim 6, Jancik teaches the method of claim 1. Jancik further teaches wherein the step of calculating, by the processor, an active allotment due amount using the active allotment information further includes using the following equation: active allotment due amount = actual weight used in an active allotment x contract rate for each unit weight (Jancik: ¶34 describing that after the flight departs the system calculates the weight charges of all bookings against the allotment). 

In regards to claim 7, Jancik teaches the method of claim 1. Jancik further teaches wherein the step of calculating, by the processor, an underutilized allotment fee using the allotment total due amount and the active allotment due amount further includes using the following equation: underutilized allotment fee = allotment total due amount - active allotment due amount (Jancik: ¶34 describing charging a customer a fee for under-tendering an allotment, which if a HB contract is calculated by the under tendered amount, which amounts to (the amount if the allotment was fully utilized - the actual active allotment amount); Jancik: ¶23 describing that for a hard block classification the customer will pay the entire price of the contract, including unused or cancelled allotment). 

In regards to claim 8, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Jancik further teaches a computer program product for generating a new price before the items to be shipped are received by a service provider but after they are loaded for delivery to the service provider, comprising: a non-transitory computer-readable medium comprising instructions (Jancik: ¶85 & ¶90).

In regards to claim 9, Jancik teaches the computer program product of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 10, Jancik teaches the computer program product of claim 9. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 11, Jancik teaches the computer program product of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 12, Jancik teaches the computer program product of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 13, Jancik teaches the computer program product of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6.

In regards to claim 14, Jancik teaches the computer program product of claim 8. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7.

In regards to claim 15, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Additionally, Jancik further teaches an apparatus for generating a new price before the items to be shipped are received by a service provider but after they are loaded for delivery to the service provider, comprising: a memory; and a processor coupled to the memory (Jancik: ¶85-86 & ¶90).

In regards to claim 16, Jancik teaches the apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 17, Jancik teaches the apparatus of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 18, Jancik teaches the apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 19, Jancik teaches the apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 20, Jancik teaches the apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6.

In regards to claim 21, Jancik teaches the apparatus of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                   

/GEORGE CHEN/Primary Examiner, Art Unit 3628